Title: To George Washington from William Moultrie, 7 December 1793
From: Moultrie, William
To: Washington, George


            
              Sir
              Columbia [S.C.] 7th December 1793
            
            I have the Honor of transmitting to you the Resolves of the Legislature of this State
              together with a Number of Affidavits, setting forth that Certain Persons in this State
              have been enlisting Men for the Service of the French Republic to go on an Expedition
              against a Power not at War with the United States—the Investigation of the whole
              Business is fully expressed in the Report of the Committee.
            In the Message with which the Resolves & affidavits were sent to me, I am desired
              to request, that the names of the several Witnesses will not be known—the Necessity of
              this Secrecy is obvious. I have
              the Honor to be with great Respect & Esteem, Sir, your most obedient & most
              humble Servant
            
              Willm Moultrie
            
          